

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended as follows:


1.
Effective June 26, 2013, by replacing the definition of “Spouse” in Article I of
the K‑Plan with the following:



Spouse – A “Spouse” means the legally married spouse of a Participant determined
in accordance with IRS and/or Department of Labor guidance applicable to the
Plan. Prior to June 26, 2013, "Spouse" means only the Participant’s lawful
opposite-sex spouse. From June 26, 2013 through September 15, 2013, the Plan
also recognizes the marriage of a Participant to a same-sex spouse that was
valid in the state where it was entered into provided the Participant is
domiciled in a state that recognizes same‑sex marriages. Effective September 16,
2013, the Plan also recognizes the marriage of a Participant to a same-sex
spouse that was valid in the state where it was entered into regardless of
whether the Participant is domiciled in a state that recognizes same-sex
marriages.


Explanation: This amendment changes the definition of spouse as legislatively
required.


IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“Committee”) on this 30th day
of December, 2014.


                        
 
 
 
MDU RESOURCES GROUP, INC.
 
EMPLOYEE BENEFITS COMMITTEE
 
 
 
By:
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz, Chairman
 
 




